IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-74,264-02


                          IN RE FERNANDO CARABAJAL, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
      CAUSE NOS. 07-8-4372-CR & 07-8-4371-CR IN THE 24th DISTRICT COURT
                            FROM GOLIAD COUNTY


        Per curiam.

                                             ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed two applications for writs of habeas corpus

in the 24th District Court of Goliad County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

        In these circumstances, additional facts are needed. Respondent, the District Clerk of Goliad

County, is ordered to file a response, which may be made by submitting the records on such habeas

corpus applications, submitting copies of timely filed orders which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                    2

Relator has not filed applications for writs of habeas corpus in Goliad County since the last

application this Court ruled on in January of 2011. Should the response include an order designating

issues, proof of the date the district attorney’s office was served with the habeas applications shall

also be submitted with the response. This application for leave to file a writ of mandamus shall be

held in abeyance until Respondent has submitted the appropriate response. Such response shall be

submitted within 30 days of the date of this order.



Filed: December 17, 2014
Do not publish